Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 9/18/2020 with preliminary amendment filed on 9/21/2020.
Claims 40-54 are pending in this Office Action. Claims 40, 45, and 50 are independent claims.

Priority
Applicant’s claim for the benefit of a continuation of 15/033583, filed 04/29/2016, now U.S. Patent #10,817,467, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The Information Disclosure Statement(s) received on 9/21/2020 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 40-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,817,467. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 10,817,467discloses more details in mapping and indexing of logical facts.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 40, 45, 50 of the instant application is fully disclosed by the U.S. Patent No. 10,817,467.
The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in 10,817,467.
Instant Application
US Patent 10,817,467
40. A computer-implemented method, performed by a computer system, the computer 




receiving a new logical fact to be added to the logical database; adding the new logical fact only to the thread's associated reserved area in the logical database without locking the associated reserved areas of other parallel processing threads; performing an index update process to update the at least one index with the new logical fact without locking the at least one index; setting a status flag to indicate whether the at least one index has been successfully updated; and in a case where the status flag indicates that the at least one index has not been successfully updated, repeating the index update process until the status flag indicates that the at least one index has been successfully updated.


1) retrieving a logical fact from the set of logical facts, wherein the retrieved logical fact has not previously been retrieved by any thread; 2) applying at least one logical rule from the set of logical rules to the retrieved logical fact and any of the logical facts previously retrieved by any thread to derive a new logical fact; 3) adding the new logical fact to the set of logical facts and updating the at least one index; and 4) repeating steps 1 to 3 of the method while there are logical facts in the set of logical facts that have not previously been retrieved by any thread; wherein the set of logical facts includes at least one logical fact incorporating an equality predicate indicating that two constants are equal, and a mapping of constants to representative constants is maintained, the method further including the steps of: selecting a representative constant from the two constants; updating the mapping to map another constant of the two constants to the representative constant; and rewriting logical facts in the set of logical facts using the mapping to replace occurrences of the other constant with the representative constant, wherein, when adding the new logical fact to 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.

“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 40-54  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 40, 45, 50, recite “performing an index update process to update the at least one index with the new logical fact without locking the at least one index...”  The relevant discussion appears in the specification at page 30, column 4 to 22, where it states:

If the bucket is empty (i.e. its contents is null), the loop is exited (line 8). The empty bucket is then locked by temporarily storing in it a marker INS (line 12); other threads executing the procedure insert-triple then know that if they find a marker INS in a bucket they must wait until the bucket is unlocked by having the marker INS overwritten by a triple (lines 5 to 7). The bucket is then locked using the conventional compare-and-set operation CAS (line 12)…

 In addition, specification at page 32, column 1 to 10, where it states:
If the index I.sub.sp does not contain a bucket for the given sp-group, T.sub.new is added to the bucket and made the head of the bucket in the index I.sub.s 102. This requires two CAS operations, and local locking; in other words, INS is stored into the bucket of I.sub.sp, I.sub.s is updated using an analogous procedure to insert-fp-list, and then T.sub.new is stored in I.sub.sp, unlocking the bucket.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40, 45, 50, recite the limitation "the thread's associated reserved area".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 40-43, 45-48, 50-53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizell et al. (US 2013/0346354, hereinafter Mizell) in view of Kaldewey et al. (US 2014/0330801, hereinafter Kaldewey) and Gupta et al. (US 6,438,562, hereinafter Gupta).

As to Claim 40, Mizell discloses A computer-implemented method, performed by a computer system, 
the computer system including i) a logical database including a set of logical facts and at least one index that includes a pointer for locating a logical fact in the set of logical facts, and ii) a plurality of parallel processing threads, wherein each of the plurality of parallel processing threads has an associated reserved area in the logical database for adding a new logical fact to the set of logical facts (Abstract, Para. 0001-0005, 0024, 0025, The triples of a semantic data model may be stored in a semantic database, semantic data models allow relationships between resources to be modeled as facts. The inference system inferring facts in parallel in a multiprocessor computing environment and schedules threads to apply the rules to new/existing facts, the inference system uses indexes into the fact table to speed up the accessing of facts when applying the multiple condition rules to the facts of the fact table. The inference system regenerates or updates the indexes to account for new facts added to the fact table in the prior iteration. The inference system may be implemented as a program that executes in a multiprocessor system with a runtime that launches a thread for each iteration of a loop and assigns the threads to the processors for execution in parallel. The runtime may launch multiple the method including updating, by the computer system, the logical database, wherein one or more threads of the plurality of parallel processing threads of the computer system perform steps comprising: 
receiving a new logical fact to be added to the logical database (Fig. 4, Abstract, Para. 0020-0025, receiving a new fact); 
adding the new logical fact only to the thread's associated reserved area in the logical database without locking the associated reserved areas of other parallel processing threads (Fig. 4, Abstract, Para. 0020-0025, a thread adds a new fact to the collection, the thread also applies the rules to that new fact).
Mizell is silent regarding to without locking the associated reserved areas of other parallel processing threads.
Kaldewey teaches without locking the associated reserved areas of other parallel processing threads (Para. 0004, The hash table of a database system is partitioned and a separate thread is assigned to each partition of the hash table. A number of separate threads execute in parallel with other threads without a lock. The execution of a number of separate threads includes: scanning an input data table for a thread's partition and applying a hash function to each key, inserting data of keys that hash to the thread's partition into the thread's partition, and ignoring keys that do not hash to the thread's partition)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mizell with the teachings of Kaldewey to include a separate thread is assigned to each partition. Accordingly, only the single thread assigned to a particular hash table partition can write to or modify hash buckets within that Kaldewey Para. 0027).
Mizell in view of Kaldewey further discloses:
performing an index update process to update the at least one index with the new logical fact without locking the at least one index (Para. 0024, the inference system regenerates or updates the indexes to account for new facts added to the fact table in the prior iteration; Kaldewey Para. 0028, 0029, If the hash result falls into that thread's hash partition, the key-data pair (e.g., a row, a row ID, or any value associated with the key) is inserted into the hash partition assigned to the thread as shown in block, because the scanning can be done in parallel by multiple threads, no requirement to lock); 
setting a status flag to indicate whether the at least one index has been successfully updated; and in a case where the status flag indicates that the at least one index has not been successfully updated, repeating the index update process until the status flag indicates that the at least one index has been successfully updated (Para. 0020, 0022, 0024, 0030, the inference system iteratively applies the multiple condition rules to the existing facts that include the new facts inferred by applying the single condition rules. When the new fact satisfies a single condition rule, the thread adds any additional new facts to the collection and recursively applies the single condition rule to the additional new facts. After the threads complete their execution, the inference system determines whether a termination condition is satisfied. If the termination condition is not satisfied, the inference system performs the next iteration of applying the multiple condition rules to all the existing facts, the inference system regenerates or updates the indexes to account for new facts added to the fact table in the prior iteration In blocks 405-409, the component iteratively applies the multiple condition rules to the triples of the fact table. In 
Mizell does not explicitly disclose “status flag”.
Gupta discloses status flag (Fig. 6, col. 5, lines 38-42, col. 12, lines 36-67, An index must also be updated to reflect changes to the table. The Data ID value of an index maintenance record is used to uniquely identify the row in the indexed table that corresponds to the index maintenance record. The index maintenance records therefore also include an Opcode field, status flag, which indicates the operation that must be performed on the index entry identified by Key value and Data ID). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mizell with the teachings of Gupta to include using just the index maintenance records with key values in its respective range, thus avoiding contention among the slaves and increasing clustering so that scaleable parallelism may be more closely attained (Gupta Abstract).


As to Claim 41, Mizell as modified discloses The method as claimed in claim 40, wherein each logical fact in the set of logical facts is stored in the logical database as a triple including a subject, a predicate, and an object, and is associated with a plurality of pointers to other logical facts that share one or more of a same subject, predicate, or object as the each logical fact, and wherein the at least one index includes pointers to a first logical fact having one or more of a particular subject, predicate, or object (Para. 0008, 0023, 0024). 

Mizell as modified discloses The method as claimed in claim 40, wherein the step of receiving a new logical fact to be added to the logical database further includes: retrieving a logical fact from the set of logical facts, wherein the retrieved logical fact has not previously been retrieved by any thread; and applying at least one logical rule from a set of logical rules to the retrieved logical fact and any of the logical facts previously retrieved by any thread to derive a new logical fact (Fig. 4, Para. 0020-0025). 

As to Claim 43, Mizell as modified discloses The method as claimed in claim 40, wherein the step of receiving a new logical fact includes receiving the set of logical facts to initialise the logical database (Fig. 4, Para. 0020-0025). 

As to claim 45, recites “a computer-readable storage” with similar limitations to claim 40 and is therefore rejected for the same reasons as discussed above.

As to claims 46-48, recite “a computer-readable storage” with similar limitations to claims 41-43 4respectively and are therefore rejected for the same reasons as discussed above.

As to claim 50, recites “a computer system” with similar limitations to claim 40 and is therefore rejected for the same reasons as discussed above.

As to claims 51-53, recite “a computer system” with similar limitations to claims 41-43 respectively and are therefore rejected for the same reasons as discussed above.

s 44, 49, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizell in view of Kaldewey  as applied to claims 40, 45, 49 above, and further in view of KOLOVSKI et al. (US 2011/0082829, hereinafter KOLOVSKI).

As to Claim 44, Mizell as modified discloses The method as claimed in claim 40, wherein the set of logical facts includes at least one logical fact incorporating an equality predicate indicating that two constants are equal, and a mapping of constants to representative constants is maintained, and wherein the method further includes the steps of: selecting a representative constant from the two constants; updating the mapping to map an other constant of the two constants to the representative constant; and rewriting logical facts in the set of logical facts using the mapping to replace occurrences of the other constant with the representative constant (Para. 0023-0025, 0030). 
Mizell is silent regarding to an equality predicate, selecting a representative constant from the two constants.
KOLOVSKI teaches an equality predicate as well as selecting a representative constant from the two constants; updating the mapping to map an other constant of the two constants to the representative constant; and rewriting logical facts in the set of logical facts using the mapping to replace occurrences of the other constant with the representative constant (Para. 0008, 0012, 0035-0037,  Equivalence relations are used extensively when merging data sets such as the triple <John> owl :sameAs <Jack>. The hybrid approach to equivalence reasoning described herein avoids having to fully materialize cliques by choosing one resource from each clique as a representative and consolidating all inferences for that clique using the representative. ).  It would have been obvious to one of ordinary skill in the Mizell with the teachings of KOLOVSKI to include the methods and systems being applied to any inference technique that involves processing of equivalence relations, deriving additional facts that includes a resource from the equivalence pair, at least one inferred triple can be generated that replaces the asserted resource with its equivalent resource (KOLOVSKI Para. 0001, 0009).

As to claim 49, recites “a computer-readable storage” with similar limitations to claim 44 and is therefore rejected for the same reasons as discussed above.

As to claim 54, recites “a computer system” with similar limitations to claim 44 and is therefore rejected for the same reasons as discussed above.


Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        2/3/2022